Title: From Thomas Jefferson to Albert Gallatin, 7 December 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin
                     
                     Dec. 7. 1808.
                  
                  1. D.W. Coxe & the ship Comet. the application to send another vessel to the Havanna to bring home the proceeds of the cargo of the Comet, charged with a breach of embargo must be rejected for 3. reasons each insuperable. 1. the property was not shipped from the US. prior to Dec. 22. 1807. and therefore is not within the description of cases in which a permission by the Executive is authorised by law. 2. the limitation of time for permissions has been long expired. 3. altho’ in an action on the bond of the Comet the fabricated testimony of distress may embaras judges & juries, tramelled by legal rules of evidence, yet it ought to have no weight with us to whom the law has referred to decide according to our discretion, well knowing that it was impossible to bind up fraud by general rules. we know that the fabrication of proofs of leaky ships, stress of weather, cargoes sold under duress, are a regular part of the system of infractions of the embargo, with the manufacture of which every foreign port is provided, and that these oaths & forgeries are a regular merchandize in every port. we must therefore consider them as nothing, and that the act of entering a foreign port & selling the cargo is decisive evidence of an intentional breach of embargo, not to be countervailed by the letters or oaths of all the Charles Dixeys in the world: for every vessel is provided with a Charles Dixey. my opinion is therefore that no permission ought ever to be granted for any vessel to leave our ports (while the embargo continues) in which any person is concerned either in interest, or in navigating her, who has ever been concerned in interest, or in navigation of a vessel which has at any time before entered a foreign port contrary to the views of the embargo laws, & under any pretended distress or duress whatever. this rule will not lead us wrong once in an hundred times.
                  2. I send you the case of mr Mitchell & the ship Neutrality, merely as a matter of form: for I presume it must be rejected on the ground of limitation. these petitioners are getting into the habit of calling on me personally in the first instance. these personal sollicitations being very embarrasing, I am obliged to tell them I will refer the case to you, & they will recieve a written answer. but I hope, in your amendments to the law, you propose a repeal of the power to give permissions to go for property.
                  3. Brewer’s petition to ship provisions to Passamaquoddy, the quantity of which shews they are for sale, & not merely for family consumption, must be rejected.
                  4. Bissent’s letter. I believe (but I am not sure) that the authority to grant permissions, to the governors, does not extend to St. Mary’s or Passamaquoddy; and we have granted few or none.
                  5. I think mr Hook’s letter should be published in the National Intelligencer. a resolution was prepared in the house yesterday to ask for the information. it is dropped in expectation we will publish it, for which there is considerable anxiety. will you be so good as to have it done.
                  6. I think that neither mr Duffield, nor any other person should be appointed to a revenue cutter, new or old, without satisfactory evidence of his politics. the federalists are so generally disposed to defeat the embargo, that no new trusts for the execution of it should be confided to them. I suppose it will be easy to learn Duffield’s politics.
                  
                     Th: Jefferson
                     
                  
               